DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2014/0286538) in view of Haugland (GB 2437152).
Regarding claim 1, Yu discloses a method for transmitting data from a downhole location to the earth's surface (Fig. 1.1 is a schematic view of a wellsite [100] depicting a drilling operation discloses, data transmission from a bottom hole assembly [BHA] [330]  to a surface unit [334] [0019-0020]), the method comprising: 
conveying a drilling assembly to the downhole location, the drilling assembly including a drill bit to penetrate an earth formation (the drilling system [311] includes a drill string [315] suspended within the borehole [313] with a drill bit [310] at its lower end [0020]) and one or more sensors (multiple downhole sensors may be located at different positions on BHA 330, such as sensor 201 and 202 [0023]);
 sensing, with the one or more sensors, sensor data downhole, the sensor data comprising a plurality of data value sets (obtaining a scan among the scans forming a downhole data log of a borehole within a subterranean formation. The scan comprises a sequence of data items from a sensor in the bottom hole assembly [BHA] located in the borehole; wherein each data item corresponds to an azimuth angle of the sensor [0007]); 
compressing, with a first processor in the drilling assembly, the data to generate compressed data (the BHA includes data compressor 200 [0022]. The data compressor 200 includes an encoder 206 that is configured to encode the prioritized subset 214 using the aforementioned pre-determined encoding algorithm to generate encoded scan data [0040]);
 transmitting, with a telemetry system in the drilling assembly, the compressed data from the downhole location to the earth's surface (the compressed data 215 is sent to a transmitter of aforementioned  pre-determined borehole telemetry for transmitting the compressed scan data to the surface unit 334 [0040]); 
decompressing, with a second processor at the earth's surface, the compressed data to generate decompressed data values (the compressed scan data is decompressed at the surface unit [334] into a borehole data log to represent the downhole data log [211] [0042]); and 
controlling the drilling assembly based on the decompressed data values (accordingly a field operation is performed based on the borehole data log…. [0042]). Yu discloses the existing image compression algorithms currently used by the imaging tools such as EcoScope, geoVision Resistivity [GVR], and azimuthal Density Neutron adVision tools are two types of the JPEG-style two dimensional [2D] discrete cosine transform [DCT] based compression. The existing JPEG algorithm is 2-D compression requiring a 160-second image block to be transmitted in 160 seconds by eighteen 8-bit transmission data packages. Yu does not expressly disclose: assigning at least one data value of each of the plurality of data value sets to each of a plurality of time levels or depth levels to generate a data block; and compressing, with a first processor in the drilling assembly, the data block by a block-based compression technique to generate compressed data.
Haugland teaches image compression in downhole applications. More specifically, Haugland teaches compressing borehole image data by acquiring image data downhole, selecting a block of the image data to compress, the block including at least one of the discrete traces; applying at least one filter to the block; selecting a subset of pixels from the block, and quantizing each of the subset of pixels… for example Fig. 3 illustrates and exemplary data block 230 to be compressed. The block230 includes M 13 traces, each of which includes parameter values in N = 21 azimuthal window. On Figs. 3 and 5, data block 230 is compressed from an image including 13 traces and 21 azimuthal windows to a compressed image including 4 traces and 5 azimuthal window [0043-0045].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Yu with the teaching of Haugland in order to provide sufficient data compression to enable conventional telemetry techniques to be utilized for transmitting borehole images to the surface [0010].

Regarding claim 15, Yu discloses a system for transmitting data from a downhole location to the earth's surface (Fig. 1.1 is a schematic view of a wellsite [100] depicting a drilling operation discloses, data transmission from a bottom hole assembly [BHA] [330]  to a surface unit [334] [0019-0020]), the system comprising: 
a drilling assembly at the downhole location, the drilling assembly including a drill bit to penetrate an earth formation the drilling system [311] includes a drill string [315] suspended within the borehole [313] with a drill bit [310] at its lower end [0020]);
 one or more sensors in the drilling assembly (multiple downhole sensors may be located at different positions on BHA 330, such as sensor 201 and 202 [0023]), the one or more sensors configured to sense sensor data downhole, the sensor data comprising a plurality of data value sets (obtaining a scan among the scans forming a downhole data log of a borehole within a subterranean formation. The scan comprises a sequence of data items from a sensor in the bottom hole assembly [BHA] located in the borehole; wherein each data item corresponds to an azimuth angle of the sensor [0007]); 
a first processor in the drilling assembly, to compress the data to generate compressed data (the BHA includes data compressor 200 [0022]. The data compressor 200 includes an encoder 206 that is configured to encode the prioritized subset 214 using the aforementioned pre-determined encoding algorithm to generate encoded scan data [0040]);
 a telemetry system in the drilling assembly configured to transmit the compressed data from the downhole location to the earth's surface (the compressed data 215 is sent to a transmitter of aforementioned  pre-determined borehole telemetry for transmitting the compressed scan data to the surface unit 334 [0040]); and
 a second processor at the earth's surface configured to decompress the compressed data to generate decompressed data values (the compressed scan data is decompressed at the surface unit [334] into a borehole data log to represent the downhole data log [211] [0042]; accordingly, a field operation is performed based on the borehole data log…. [0042]). Yu discloses the existing image compression algorithms currently used by the imaging tools such as EcoScope, geoVision Resistivity [GVR], and azimuthal Density Neutron adVision tools are two types of the JPEG-style two dimensional [2D] discrete cosine transform [DCT] based compression. The existing JPEG algorithm is 2-D compression requiring a 160-second image block to be transmitted in 160 seconds by eighteen 8-bit transmission data packages. Yu does not expressly disclose: assigning at least one data value of each of the plurality of data value sets to each of a plurality of time levels or depth levels to generate a data block; and compressing, with a first processor in the drilling assembly, the data block by a block-based compression technique to generate compressed data.
Haugland teaches image compression in downhole applications. More specifically, Haugland teaches compressing borehole image data by acquiring image data downhole, selecting a block of the image data to compress, the block including at least one of the discrete traces; applying at least one filter to the block; selecting a subset of pixels from the block, and quantizing each of the subset of pixels… For example, Fig. 3 illustrates an exemplary data block 230 to be compressed. The block230 includes M 13 traces, each of which includes parameter values in N = 21 azimuthal window . On Figs. 3 and 5, data block 230 is compressed from an image including 13 traces and 21 azimuthal windows to a compressed image including 4 traces and 5 azimuthal window [0043-0045; 0110-0111].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Yu with the teaching of Haugland in order to provide sufficient data compression to enable conventional telemetry techniques to be utilized for transmitting borehole images to the surface [0010].

Regarding claim 2, Yu in view of Haugland discloses all the claim limitations. Further, Haugland teaches (Fig. 3) an exemplary data block 230 to be compressed. The block230 includes M 13 traces, each of which includes parameter values in N = 21 azimuthal window. On Figs. 3 and 5, data block 230 is compressed from an image including 13 traces and 21 azimuthal windows to a compressed image including 4 traces and 5 azimuthal window [0043-0045; 0110-0111].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Yu with the teaching of Haugland in order to provide sufficient data compression to enable conventional telemetry techniques to be utilized for transmitting borehole images to the surface [0010].
Regarding claim 3, Yu in view of Haugland discloses all the claim limitations. Further, Haugland teaches (Fig. 3) an exemplary data block 230 to be compressed. The block230 includes M 13 traces, each of which includes parameter values in N = 21 azimuthal window. On Figs. 3 and 5, data block 230 is compressed from an image including 13 traces and 21 azimuthal windows to a compressed image including 4 traces and 5 azimuthal window [0043-0045; 0110-0111].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Yu with the teaching of Haugland in order to provide sufficient data compression to enable conventional telemetry techniques to be utilized for transmitting borehole images to the surface [0010].

Regarding claims 4 and 16, Yu in view of Haugland discloses all the claim limitations. Further, Haugland teaches wherein each data item corresponds to an azimuth angle of the sensor. The tool face angle is an azimuth angle, where the measurement line or direction is defined for the position of the tool sensors [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Yu with the teaching of Haugland in order to reduce the susceptibility to telemetry errors and to reduce data [0010].

Regarding claim 5, Yu in view of Haugland discloses all the claim limitations. Further, Yu discloses wherein the block-based compression technique comprises at leant one o i) a jpeg compression, ii) a discrete cosine transform (the existing image compression algorithms currently used by the imaging tools such azimuthal Density Neutron adVision tools are two types of the JPEG-style two dimensional [2D] discrete cosine transform [DCT] based compression [0002]).

Regarding claims 7 and 17, Yu in view of Haugland discloses all the claim limitations. Further, Yu discloses displaying at the earth's surface the first data value set as a first curve and the second data value set as a second curve (the data compressor 200 includes a frequency domain coefficients generator 203 that is configured to generate the frequency domain coefficients 212 from downhole data log on a per scan bases. The frequency domain coefficients generator 203 first obtain a scan, also referred to as a waveform or a curve among multiple scans forming the downhole data log… [0031]).

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2014/0286538) in view of Chemali et al. (US 2012/0169841).
Regarding claim 8, Yu discloses a method for transmitting data from a downhole location to the earth's surface(Fig. 1.1 is a schematic view of a wellsite [100] depicting a drilling operation discloses, data transmission from a bottom hole assembly [BHA] [330]  to a surface unit [334] [0019-0020]), the method comprising: 
conveying a drilling assembly to the downhole location, the drilling assembly including a drill bit to penetrate an earth formation (the drilling system [311] includes a drill string [315] suspended within the borehole [313] with a drill bit [310] at its lower end [0020]) and one or more sensors (multiple downhole sensors may be located at different positions on BHA 330, such as sensor 201 and 202 [0023]); 
sensing, with the one or more sensors, sensor data downhole, the sensor data comprising an one or more images (obtaining a scan among the scans forming a downhole data log of a borehole within a subterranean formation. The scan comprises a sequence of data items form a sensor in the bottom hole assembly [BHA] located in the borehole [0007]);
compressing, with a first processor in the drilling assembly, the one or more images by a compression technique to generate compressed data (the BHA includes data compressor 200 [0022]. The data compressor 200 includes an encoder 206 that is configured to encode the prioritized subset 214 using the aforementioned pre-determined encoding algorithm to generate encoded scan data [0040]); 
transmitting, with a telemetry system in the drilling assembly, the compressed data from the downhole location to the earth's surface (the compressed data 215 is sent to a transmitter of aforementioned  pre-determined borehole telemetry for transmitting the compressed scan data to the surface unit 334 [0040]); 
33decompressing, with a second processor at the earth's surface, the compressed data by a decompression technique to generate decompressed data values (the compressed scan data is decompressed at the surface unit [334] into a borehole data log to represent the downhole data log [211] [0042]); and
 controlling the drilling assembly based on the decompressed data values (accordingly a field operation is performed based on the borehole data log…. [0042]). Yu does not expressly disclose video compression/decompression.
Chemali teaches downhole optical imaging tools and methods. More specifically, Chemali teaches systems and methods enable operators to obtain images and/or video inside the borehole during drilling and/or wireline logging operations [0022]. Fig. 6 shows a block diagram of illustrative tool electronics 90 that comprises an optical image/video sensor(s) 80; processor 96; video/image capture and compressor 94; and telemetry 100. The processor 96 accepts the compressed image data for uphole transmission via telemetry interface 100 [0038]. Figs 11A-11D show illustrative examples of suitable technologies for viewing signals from downhole video tools (decompressor not shown) and/or the images derived therefrom [0043-0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Yu with the teaching of Chemali in order to enable operators to view borehole shapes, formation fractures and laminations and fluid influxes into the borehole. Suspended particulates or contrasting fluid phases enable visualization of flow patterns in the borehole. Computer software enables automated mapping of fractures or fluid flow patterns from the video signal stream [0046].

Regarding claim 18, Yu discloses a system for transmitting data from a downhole location to the earth's surface (Fig. 1.1 is a schematic view of a wellsite [100] depicting a drilling operation discloses, data transmission from a bottom hole assembly [BHA] [330]  to a surface unit [334] [0019-0020]), the system comprising:
 a drilling assembly at the downhole location, the drilling assembly including a drill bit to penetrate an earth formation the drilling system [311] includes a drill string [315] suspended within the borehole [313] with a drill bit [310] at its lower end [0020]); 
one or more sensors configured to sense sensor data downhole (multiple downhole sensors may be located at different positions on BHA 330, such as sensor 201 and 202 [0023]), the sensor data comprising one or more images (obtaining a scan among the scans forming a downhole data log of a borehole within a subterranean formation. The scan comprises a sequence of data items form a sensor in the bottom hole assembly [BHA] located in the borehole [0007]); 
a first processor in the drilling assembly, the first processor configured to compress the one or more images by a compression technique to generate compressed data (the BHA includes data compressor 200 [0022]. The data compressor 200 includes an encoder 206 that is configured to encode the prioritized subset 214 using the aforementioned pre-determined encoding algorithm to generate encoded scan data [0040]);
 a telemetry system in the drilling assembly, configured to transmit the compressed data from the downhole location to the earth's surface (the compressed data 215 is sent to a transmitter of aforementioned  pre-determined borehole telemetry for transmitting the compressed scan data to the surface unit 334 [0040]); and 
a second processor at the earth's surface configured to decompress the compressed data by a decompression technique to generate decompressed data values (the compressed scan data is decompressed at the surface unit [334] into a borehole data log to represent the downhole data log [211] [0042]; accordingly, a field operation is performed based on the borehole data log…. [0042]). Yu does not expressly disclose video compression/decompression.
Chemali teaches downhole optical imaging tools and methods. More specifically, Chemali teaches systems and methods enable operators to obtain images and/or video inside the borehole during drilling and/or wireline logging operations [0022]. Fig. 6 shows a block diagram of illustrative tool electronics 90 that comprises an optical image/video sensor(s) 80; processor 96; video/image capture and compressor 94; and telemetry 100. The processor 96 accepts the compressed image data for uphole transmission via telemetry interface 100 [0038]. Figs 11A-11D show illustrative examples of suitable technologies for viewing signals from downhole video tools (decompressor not shown) and/or the images derived therefrom [0043-0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Yu with the teaching of Chemali in order to enable operators to view borehole shapes, formation fractures and laminations and fluid influxes into the borehole. Suspended particulates or contrasting fluid phases enable visualization of flow patterns in the borehole. Computer software enables automated mapping of fractures or fluid flow patterns from the video signal stream [0046].

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2014/0286538) in view of Haugland (GB 2437152). as applied to claims 1 and 5 above, and further in view of Maani et al. (US 2012/0014452).
Yu in view of Haugland discloses all the claim limitations, except for video compression technique comprises a motion prediction based on the data blocks.
Maani teaches multi-parameter motion for efficient prediction in video compression. More specifically, Maani teaches that the multi-parameter motion prediction is used to encode and decode images such as frames of a video [0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Yu in view of Haugland with the teaching of Maani in order to encode efficiently while maintaining quality [0032].

Claim(s) 9-12 and 20is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2014/0286538) in view of Chemali et al. (US 2012/0169841) as applied to claim 8 above, and further in view of Maani et al. (US 2012/0014452).
Regarding claims 9-11 and 20, Yu in view of Chemali discloses all the claim limitations. Further, Yu discloses that the existing image compression algorithms currently used by the imaging tools such as EcoScope, geoVision Resistivity [GVR], and azimuthal Density Neutron adVision tools are two types of the JPEG-style two dimensional [2D] discrete cosine transform [DCT] based compression. In addition, Maani teaches multi-parameter motion for efficient prediction in video compression. More specifically, Maani teaches that the multi-parameter motion prediction is used to encode and decode images such as frames of a video [0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Yu in view of Haugland with the teaching of Maani in order to encode efficiently while maintaining quality [0032].

Regarding claim 12, Yu in view of Chemali discloses all the claim limitations. Further, Chemali teaches a telemetry sub 28 may be included to transfer images and measurement data to a surface receiver 30. In some embodiments, the telemetry stores logging data for later retrieval at the surface when the logging assembly is recovered [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Yu with the teaching of Chemali in order to enable operators to view borehole shapes, formation fractures and laminations and fluid influxes into the borehole.

Claim(s) 13-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2014/0286538) in view of Chemali et al. (US 2012/0169841) as applied to claim 8 above, and further in view of Haugland (GB 2437152).
Regarding claims 13 and 19, Yu in view of Chemali discloses all the claim limitations. Yu in view of Chemali does not expressly disclose wherein the one or more sensors sense the sensor data at a measurement time interval and wherein the video compression technique creates a compression-related latency that is lower than 16 times the measurement time interval.
Haugland teaches compressing borehole image data by acquiring image data downhole, selecting a block of the image data to compress, the block including at least one of the discrete traces; applying at least one filter to the block; selecting a subset of pixels from the block, and quantizing each of the subset of pixels… for example Fig. 3 illustrates and exemplary data block 230 to be compressed. The block230 includes M 13 traces, each of which includes parameter values in N = 21 azimuthal window. On Figs. 3 and 5, data block 230 is compressed from an image including 13 traces and 21 azimuthal windows to a compressed image including 4 traces and 5 azimuthal window [0043-0045].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Yu with the teaching of Haugland in order to provide sufficient data compression to enable conventional telemetry techniques to be utilized for transmitting borehole images to the surface [0010].


Regarding claim 14, Yu in view of Chemali discloses all the claim limitations as stated above. Further, Haugland teaches image compression in downhole applications. More specifically, Haugland teaches compressing borehole image data by acquiring image data downhole, selecting a block of the image data to compress, the block including at least one of the discrete traces; applying at least one filter to the block; selecting a subset of pixels from the block, and quantizing each of the subset of pixels… for example Fig. 3 illustrates and exemplary data block 230 to be compressed. The block230 includes M 13 traces, each of which includes parameter values in N = 21 azimuthal window. On Figs. 3 and 5, data block 230 is compressed from an image including 13 traces and 21 azimuthal windows to a compressed image including 4 traces and 5 azimuthal window [0043-0045].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Yu with the teaching of Haugland in order to provide sufficient data compression to enable conventional telemetry techniques to be utilized for transmitting borehole images to the surface [0010].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marsh et al. (US 2020/0241166) discloses improved delta encoding of downhole images of petrophysical rock properties.
Gao et al. (US 2017/0167247) discloses sensor data compression for downhole telemetry application.
Le et al. (US 2012/0197528) discloses method and apparatus for transmitting a dataset from a tool to a receiver.
Yu et al. (US 2012/0001776) discloses systems and methods for compressing data and controlling data compression in borehole communication.
Hassan et al. (US 2007/0027629) discloses apparent dip angel calculation and image compression based on region of interest.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA . TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	September 7, 2022